DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 04, 2020 has been entered and considered and an action on the merits follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 12, line 3, the limitation, “adjusting a dimension of a first chute portion” is new matter because the original disclosure does not provided support for “adjusting a dimension of a first chute portion”. The original disclosure discloses adjusting a dimension of a chute that includes a first and second chute portions (see claim 1, the last two lines), not adjusting a dimension of a first chute portion. This is new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mieleszuk et al. (hereinafter "Mieleszuk") (US 5,540-142).


a first end effector (a left arm 50) and second end effector (a right arm 50), each end effector mountable to a multi-axis positioner (see Illustration #3 below) and including at least a portion (defined by a gate 58 OR the sections as shown in illustration #1 below) of a chute (see inside element 50 where a strap (S) comes out in fig. 1, OR "a path" in col. 4, line 57, OR the illustration #1 below), the end effectors (50) movable relative to each other when mounted to a robotic arm (see a piston and a bracket attached to the arm (50) in fig. 1 or illustration #3 below) such that the chute portions (fig. 4) of each end effector can be selectively brought together in a plurality of orientations (see solid and broken lines of the arms 50 in fig. 14 and fig. 4) to define a generally continuous chute loop (fig. 1) through which a strapping material (S) can be advanced to surround the at least one associated object ( a coil C) located at least partially within the chute loop (fig. 1), wherein at least one (using the gate 58 as defined above in claim 1) of the portions of the chute are adjustable (see solid and broken lines of a gate 58 in fig. 5) to change a dimension of the chute (fig. 5).
Regarding claim 3, the strapping system of claim 1, wherein at least one of the end effectors (50) further includes a strapping head (80) configured for retaining, joining together and severing adjacent portions ( see "sever" and "seal" in col. 7, line 65 to col. 8, line 3) of a strapping material after it is advanced through the chute.
Regarding claim 4, the strapping system of claim 3, wherein at least one of the end effectors further includes a strap feeding/tensioning device (see a "take up" and a "tension" portions inside element 80 in col. 7, lines 65-66), the strap feeding/tensioning device 
Regarding claim 5, the strapping machine of claim 1, wherein at least one of the chute portions is c-shape (see fig. 4 or the #1 illustration below), whereby when the chute portions are brought together the chute is a rectangular chute (see figs. 11-12).
Regarding claim 6, the strapping machine of claim 5, wherein the at least one c-shape chute portion (see the illustration #1 below) is comprised of a vertical to horizontal chute portion (see below), a stationary chute portion (see below) fixed to the vertical to horizontal chute portion and extending at a right angle thereto, and a movable chute portion (see the illustration #1 below) movably connected to the vertical to horizontal chute portion and extending at a right angle thereto (see fig. 14 or below).








Illustration #1:

    PNG
    media_image1.png
    677
    632
    media_image1.png
    Greyscale



Regarding claim 7, the strapping machine of claim 1, further comprising a sensor (86) mounted to at least one (see illustration #la below) of the chute portions for detecting a void in 


    PNG
    media_image2.png
    300
    495
    media_image2.png
    Greyscale


Regarding claim 8, the strapping machine of claim 1, further comprising a sensor for detecting when the chute portions are abuttingly engaged [col. 7, lines 1-8 and lines 23-55 disclose that when distal ends (52) of the chute portions (50) contact each other to form a continuous chute, the strapping machine performs the next function. Therefore, the machine inherently includes a sensing/detecting element in order to detect when distal ends (52) of the chute portions (50) contact each other in order to perform the next function].


Regarding claim 10, the strapping machine of claim 1, wherein the chute portions of each end effector include a protrusion/recess (see the illustration #2 below) for mating with a corresponding recess/protrusion (see the illustration #2 below) on the other when the chute portions are brought together (see the illustration #2 below), whereby the protrusions/recesses align the chute portions of each end effector when in abutting engagement with each other (see the illustration #2 below).
Illustration #2:

    PNG
    media_image3.png
    369
    540
    media_image3.png
    Greyscale



Illustration #3:

    PNG
    media_image4.png
    423
    603
    media_image4.png
    Greyscale


Regarding claim 12, as best understood, Mieleszuk discloses a method of automatically installing strapping material to an associated object (C) having a void (see an opening in the middle of the coil (C) in fig. 1), the method comprising:

positioning a first chute portion (one of the arms 50) within the void (fig. 1); joining the first chute portion to a second chute portion (the other one of the arms (50) to form a continuous chute (fig. 1) (see "engage" in col. 4, line 56);
advancing a strapping material through the continuous chute to form a loop of strap material (see "feeding" in col. 4, lines 57-58);
joining a free end of the strapping material to a standing portion of the strapping material to thereby form a secured loop of strapping material passing through the void (see "seal" in col. 8, line 2).
Regarding claim 13, the method of claim 12, wherein at least one of the first chute portion (i.e. the left arm 50) or second chute portion (i.e. a right arm 50) is part of an end effector mounted to a robotic arm (see the illustration #3 above).
Regarding claim 14, the method of claim 12, further comprising sensing (86) the void of the associated object using a sensor (86) mounted on at least one of the first or second chute portions [see the explanation in the rejection of claim 7 above, the sensing roller (86) on the chute portion is used to sense the coil, the void is part of the coil; and thus, the sensing roller (86) is used to sense the coil and its void].
Regarding claim 15, the method of claim 12, further comprising using a sensor to detect when the first and second chute portions (50) are joined together to thereby form the continuous chute (see the rejection of claim 8 above).
.
    PNG
    media_image5.png
    292
    299
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of automatically installing strapping material to an associated object having a void, the method comprising:… wherein the positioning the first chute portion includes locating the void in the associated object using a sensor mounted to the first end effector and advancing the first chute portion at least partially into the void, wherein the joining the first chute portion to the second chute portion includes advancing the second chute portion at least partially into the void in the associated object from an opposite side of the void than the first chute portion such that the first and second chute portions are joined together within the void of the associated object, in combination with the rest of the claimed limitations.

Response to Arguments
In Applicant's arguments filed on December 04, 2020, Applicant argued that movement of the strap gate (58) of the Mieleszuk reference away from a wall portion (66) does not change dimension of the strap guiding path. With respect to Applicant’s assertion, this argument has been fully considered but it is not persuasive for the following reasons:
The claim does not define a specific dimension of the chute or a dimension of any strap guiding path. Additionally, the claim does not define the change is from which dimension to which dimension. The Examiner defines a space between the strap gate (58) and an opposing vertical bracket as a chute. When the portion (strap gate 58) is adjusted outwardly by movement of a strap, the dimension of the space between the strap gate (58) and an opposing vertical bracket changed and that space is wider. Even if a chute is defined by a space between the strap gate (58) and a wall portion (66), when the portion (strap gate 58) is adjusted outwardly by movement of a strap, the dimension of the space between the strap gate (58) and the wall portion (66) changed vertically to form a bigger strap path for the strap to move outward. For the above reasons, the Examiner maintains that the broad claimed subject matter reads on the Mieleszuk based on the claimed interpretation as noted above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	March 11, 2021